Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to a paper received on 4/17/2020, wherein claims 1-16 are pending.
Information Disclosure Statement (IDS)
3.	Applicant filed two IDSs (on 8/01/2020, and on 4/17/2020), they are considered.
Foreign Priority
4.	Applicant claims a French priority of 10/18/2017.
Remark
5.	Applicant clearly claims that “one electronic tag affixed to a device of the boat” (pending claim 1); the examiner respectfully submits that that tag is equivalently mounted on any moving part – not necessary that it must be on the boat (claiming “the boat” is a certain intent of use: not a claimed limitation). The examiner respectfully submits that the claimed subject matter is using an electronic tag on a “moving” device/component to communicate location/route of a vehicle/object, and to control/trigger/provide updated information storing in that electronic tag.
	Since both independent claims 1, and 4 are amended, new grounds for rejections are applied; previous grounds of rejections are withdrawn; therefore, applicant’s arguments are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordiniary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-4, and 9-13,  are rejected under 35 U.S.C.103(a) as being unpatentable over Marschalkowski et al., (US Pub. 20170328995 A1) (herein after Marschalkowski), in view of Ricci et al.  (US Pub 20150232065 A1)  (herein after Ricci), and further in view of Soga et al. (US Pub. 20050114188 A1).
A. Per claims 1,  and 4: Marschalkowski teaches a system for guiding at least one vehicle, comprising:
A remote server (i.e. Smart Home Provider Server System 164, see Marschlkowski, Figure 2)
 said vehicle, wherein said vehicle comprises:
a user interface (see Marschalkowski, para. [0006]);
at least one electronic tag comprising a memory affixed to a device of the vehicle (see Marschalkowski, para. [0007]-[0008], [0047], [0070], and [0090]);
a data receiverthe at least one electronic tag (see Marschalkowski, para. [0008], [0026], [0275]); and
a radio device, which is configured to communicate bidirectionally (i.e., having ability to transmit/receive) with a remote server (i.e., Fig. 2 of Marschalkowski, shows a remote server 164 transmit/receive a tag 206-2 comprising device 204-6 current info. see Marschalkowski, para. [0008]” In another aspect, a method is performed at an electronic tag having one or more processors and memory. The method includes: (1) receiving, via a first communication channel, a request to transmit via a radar channel, the request comprising device identification information; (2) determining whether the received device identification information matches device identification information for the electronic tag, where the device identification information for the electronic tag  is stored at the tag; and (3) in accordance with a determination that the received device identification information matches the device identification information for the electronic tag, causing a signal to be transmitted via the radar channel.” see Marschalkowski, para. [0008], [0058], [0064]);
a central unit  (CPU) linked to the user interface (this is inherent), the data receiver and the  radio wherein said central unit is configured to transmit information resulting from the data transmitted by the at least one electronic tag, a current position (see Marschalkowski, para. [0051]) and a route plan of the boat via the radio device (see Marschalkowski, para. [0006]), to the server and receive from said server route plan updated/modification data, which are displayed on the user interface.
	Marschalkowski does not disclose his vehicle is a boat or a ship; however, Ricci teaches that a vehicle can be a boat or a ship or a floating device (see Ricci, para. [0274]).
	Marchalkowski, and Ricci do not disclose about a capability of an electronic tag is updating stored parameter; however, see Soga et al., para. [0144] using a reader/writer 550 to updating/changing stored information of an electronic tag 370)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Marschalkowski with Ricci and Soga et al., because  they work toward a vehicle’s navigation including moving objects/freight from one point to another using available remote communication means to exchange an electronic tag’s information.
B. Per independent claim 4: Independent claim 4 require corresponding steps to perform above claimed system with lesser limitations comparing to claim 1; therefore, an obvious rejection is also applied with rationales and references set forth.
C. Per dependent claim 2: The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims an ability to receive a position of a vehicle/craft and to display that position.
Ricci suggests those claimed limitations  (see Ricci, para. [0274]), Ricci also teaches in para.[0163]-[0164], [0213] and [0251]: capturing a tag’s location, and filtering/comparing/selecting a matching object to display “video data”), and see Ricci, para. [0238] “the location, positioning, and/or placement of the device;”.
D. Per dependent claims 3, and 9-11: The rationales and references for a rejection of claim 1 are incorporated.
Ricci discloses that a vehicle can be a boat or a ship or a floating device (see Ricci, para. [0274]).
An electronic tag as disclosed by Marschalkowski having data and codes identifying an object/vehicle/boat as claimed by the applicant (besides other information). Those data/information are processed, are selected/filtered, are updated, are displayed, and are transmitted for related uses (see also claim 2’s rationales).
E. Per dependent claims 12-14: The rationales and references for a rejection of claim 10 are incorporated.
Applicant claims that the electronic tag is affixed to a fuel tank and transmits information representative of a fuel level inside the fuel tank; including comparing 
	The examiner respectfully submits that the claimed limitations are merely different intents of use of an electronic tag (an electronic tag affixed to a device of the vehicle is suggested by Marschalkowski et al., para.[0008], [0090]); that tag contains specific updated information of a vehicle for comparing to related parameters for further decisions/actuations/triggering (see Marschalkowski et al., para. [0008], [0026], [0127], [0275]) and see Soga et al., para. [0144] using a reader/writer 550 to updating/changing stored information of an electronic tag 370). 
	Applicant also claims a step of introducing a command, since this is a bidirectional communication; this claimed limitation has been suggested by Marschalkowski (i.e., Fig. 2 of Marschalkowski, shows a remote server 164 transmit/receive a tag 206-2 comprising device 204-6 current info. See Marschalkowski, para. [0008]” In another aspect, a method is performed at an electronic tag having one or more processors and memory. The method includes: (1) receiving, via a first communication channel, a request to transmit via a radar channel, the request comprising device identification information; (2) determining whether the received device identification information matches device identification information for the electronic tag, where the device identification information for the electronic tag  is stored at the tag; and (3) in accordance with a determination that the received device identification information matches the device identification information for the electronic tag, causing a signal to be transmitted via the radar channel.”  (see also Marschalkowski, para. [0058], [0064]).
F. Per dependent claim 15: The rationales and references for a rejection of claim 4 are incorporated.
Applicant claims that a vehicle includes an impact detector (i.e., “a collision sensor”, see Ricci para. [0875]) .
Ricci detects that impact and transmitting a corresponding signal about said incidence (see Ricci Fig.2).
7.	Claims 5-6 are rejected under 35 U.S.C.103(a) as being unpatentable over Marschalkowski in view of Ricci, in view of Soga et al., and in view of Newman et al. (US Pat 9896096 B2) (hereinafter “Newman”).
A. Per dependent claim 5: The rationales and references for a rejection of claim 4 are incorporated.
Applicant claims about calculating by a server other craft and detecting a collision risk and transmitting/displaying a collision risk indicating  where said collision will occur.
The examiner respectfully submits that these are merely “predicting steps” to prevent a collision between vehicles based on their trajectories (i.e., may/may not happen); these claimed steps are not new in navigation (see Ricci, para. [0854]).
Marschalkowski and Ricci do not disclose about obtaining a separate distance between vehicles to avoid a collision; however, Newman suggests that idea (i.e., “calculating their future trajectories”, “separation distance”  (at a certain time) see Newman, col. 6 lines 50-67; col. 15, lines 17-21; col. 10,  lines 20-21, FIGS. 11, 14, 20 (STEP 2003: determine position, trajectories: velocity, acceleration of second vehicle; step 2005:calculating sequences to avoid collision or minimize harm; step 20008: implement sequence by sending control signals).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Marschalkowski , Ricci, and Soga et al., with Newman to calculating related vehicle future trajectories, and their separation distance at a certain time to prevent a potential collision.
B. Per dependent claim 6: The rationales and references for a rejection of claim 4 are incorporated.
Newman also suggests about modifying a trajectory/route plan transmitted in order to reach the available space, and communicating that modifying to related parties (see Newman, col. 25 lines 49-67).
8.	Claim 7 is rejected under 35 U.S.C.103(a) as being unpatentable over Marschalkowski in view of Ricci, in view of Soga, and in view of Arteaga (US Pat 10302759 B1) .
The rationales and references for a rejection of claim 4 are incorporated.
	Applicant claims steps that receiving other craft route plan from different starting points transmitted by the remote server
Marschalkowski in view of Ricci do not disclose claimed limitations; however, Arteaga suggests those claimed steps (see Arteaga, FIG. 2 wherein other vehicle movement information are sent to an ADS-B equipped vehicle for displaying on “ADS-B Display of Traffic Information”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Marschalkowski , Ricci, and Soga et al with Arteaga to predict another vehicle’s trajectory for avoiding a potential collision.
9.	Claim 8 is rejected under 35 U.S.C.103(a) as being unpatentable over Marschalkowski in view of Ricci, in view of Soga et al., in view of Arteaga, and further in view of Zhu et al. (US Pat 9381916 B1).
The rationales and references for a rejection of claim 7 are incorporated.
Applicant claims a step of classifications of the vehicle and another craft depending on their respective positions on the route plan, and displaying the classification of the vehicles.
	Marschalkowski, Ricci, Soga et al and Arteaga may not disclose a specific type of vehicle; however, Zhu et al., suggest that claimed limitation (see Zhu et al., col. 2 lines 58-64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Marschalkowski, Ricci, Soga et al and Arteaga with Zhu et al., to identify what size/shape of involved vehicle, and how fast moving it would be to prevent a collision between vehicles by modifying a separation distance.
Conclusion
10.	Claims 1-15 are rejected. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.

/CUONG H NGUYEN/Primary Examiner, Art Unit 3662